This case is one of three cases argued on the same day raising the question of the applicability of an amendment to the statute of limitations in G. L. c. 277, § 63 (1986 ed.), to two complaints charging Douglas G. Tigges with crimes within the amendment — rape of a child under sixteen (G. L. c. 265, § 23 [1986 ed.]), and indecent assault and battery (G. L. c. 265, § 13B [1986 ed.]). The defendant’s motion to dismiss was denied by a judge of a District Court, and a petition under G. L. c. 211, § 3 (1986 ed.), for relief from such denial was brought to a single justice of this court who reported the case to the full bench.
Dates are crucially important in this case. The defendant allegedly committed the crimes no later than December 31, 1979. The complaints are dated July 8,1986. The statute of limitations (G. L. c. 277, § 63), applicable to these crimes was amended to extend the time limitations from six years to ten years through St. 1985, c. 123, which became effective on September 30, 1985.
A majority of the court affirms the denial of the defendant’s motion to dismiss for the reasons set forth in Commonwealth v. Bargeron, ante 589 (1988), decided today.

So ordered.